DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses a method, comprising:
based on a quantity of data to be sent to a user equipment and a reference signal associated with a channel between network equipment, comprising a processor, and the user equipment, determining, by the network equipment, spreading code data representative of a spreading code for the user equipment; and in response to sending the spreading code data to the mobile device and after the user equipment has been determined to have applied the spreading code data to a transmission signal resulting in a spread transmission signal, receiving, by the network equipment from the user equipment, transmission data representative of the spread transmission signal.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses sending, by the network equipment, spreading factor data representative of a spreading factor to be utilized by the user equipment.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses sending, by the network equipment, spreading factor data representative of a spreading factor via a radio resource control signal. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses sending, by the network equipment, the spreading code data to the user equipment via a radio resource control signal.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses, wherein the spreading code data is first spreading code data representative of a first spreading code, and wherein facilitating the sending comprises facilitating sending second spreading code data representative of a second spreading code, of a same length as the first spreading code, to the user equipment.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the spreading code data is first spreading code data representative of a first spreading code, and wherein facilitating the sending comprises facilitating sending second spreading code data representative of a second spreading code, of a different length than the first spreading code, to the user equipment.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi disclose scomprising: receiving, by the network equipment, the reference signal prior to the determining the spreading code data.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses, determining, by the network equipment, that a spreading factor has been previously sent to the user equipment via a downlink control channel.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: based on a reference signal between a user equipment and the network equipment, receiving spreading code data representative of spreading codes to be utilized to spread a transmission signal; transmitting signal data in accordance with a modified transmission pattern of the user equipment; and in response to transmitting the signal data and the user equipment having applied the transmission pattern, receiving transmission data representative of the user equipment having been determined to have spread the transmission signal.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses, wherein a first spreading factor is previously received prior to a second spreading factor by the user equipment. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses, wherein the operations further comprise: modifying the transmission pattern of the user equipment, resulting in the modified transmission pattern.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the spreading codes comprise a first spreading code, wherein the spreading code data is first spreading code data, and wherein the operations further comprise: receiving second spreading code data representative of a second spreading code of equal length to the first spreading code.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the spreading codes comprise a first spreading code, wherein the spreading code data is first spreading code data, and wherein the operations further comprise:receiving second spreading code data representative of a second spreading code having a different length than the first spreading code.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses, wherein the operations further comprise:
receiving spreading factor data, representative of a spreading factor, associated with the spreading codes to be used to transmit the signal data.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: in response to receiving a reference signal associated with a channel between network equipment and a mobile device and based on data to be transmitted to the mobile device, obtaining spreading codes for the mobile device; and in response to sending the spreading codes to the mobile device and after the mobile device has been determined to have spread transmission data based on the spreading codes, receiving spreading data representative of the mobile device having spread the transmission data.


Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the operations further comprise:
receiving the reference signal prior to the obtaining the spreading codes for the mobile device.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses, wherein the operations further comprise: utilizing the spreading codes to spread the transmission data.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the spreading codes are of equal length.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No.10,998,997 B2..Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the spreading codes are of unequal length.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Nammi discloses wherein the spreading codes are orthogonal spreading codes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al. (US 2005/0053035 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463